Name: Commission Regulation (EEC) No 3682/87 of 9 December 1987 amending Regulation (EEC) No 2677/85 laying down implementing rules in respect of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: tariff policy;  economic policy;  consumption;  trade;  processed agricultural produce
 Date Published: nan

 10 . 12. 87 No L 346/ 19Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3682/87 of 9 December 1987 amending Regulation (EEC) No 2677/85 laying down implementing rules in respect of the system of consumption aid for olive oil lead to the unwarranted enrichment of the exporter ; whereas Regulation (EEC) No 2677/85 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : Article 1 The following words are added to the first subparagraph of Article 18 (4) of Regulation (EEC) No 2677/85 : 'or if export takes place under Commission Regulation (EEC) No 2960/77 Q. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 11 (8) thereof, Whereas Article 18 of Commission Regulation (EEC) No 2677/85 (3), as last amended by Regulation (EEC) No 1617/87 (4), provides that where olive oil is exported , the undertaking concerned may apply for a certificate enabling it to recover a security lodged when a quantity of imported olive oil is released for fret circulation ; whereas in the case of olive oil exported under a sale from inter ­ vention stocks for export in accordance with the provi ­ sions of Commission Regulation (EEC) No 2960/77 of 23 December 1977 on detailed rules for the sale of olive oil held by intervention agencies (^ as last amended by Regulation (EEC) No 3818/85 (b) it should be specified that the abovementioned certificate may not be issued since, owing to the criteria laid down for the fixing of the minimum selling price , the release of the security would 0 OJ No L 348 , 23 . 12. 1977, p . 46 . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66 , (2) OJ No L 183, 3 . 7 . 1987, p. 7 . (3) OJ No L 254, 25 . 9 . 1985, p. 5 . (4) OJ No L 150, 11 . 6 . 1987 , p . 24 . 0 OJ No L 348 , 30 . 12 . 1977, p . 46 . (*) OJ No L 368 , 31 . 12 . 1985 , p. 20 .